DECISION.
{¶ 1} The defendant-appellant, Coca-Cola Enterprises Inc.1
("CCE"), appeals from the trial court's order granting class certification to the plaintiffs in their action for discrimination, harassment, and breach of Ohio's public policy against employment discrimination based upon race or national origin. CCE argues that (1) the trial court erred by certifying a class, and (2) the certification order was the "product of proceedings conducted after the trial judge's recusal, in which the trial judge erred by hearing argument on, and then reversing, his own recusal."
 {¶ 2} A trial court may not certify a class action pursuant to Civ.R. 23 unless seven prerequisites have been met: (1) an identifiableclass must exist and the definition of the class must be unambiguous; (2) the named representatives must be members of the class; (3) the class
must be so numerous that joinder of all members is impractical; (4) there must be questions of law or fact common to the class; (5) the claims or defenses of the representative parties must be typical of the claims or defenses of the class; (6) the representative parties must fairly and adequately protect the interests of the class; and (7) one of the three Civ.R. 23(B) requirements must be satisfied.2 Failure to satisfy any one of the requirements will result in the denial of class certification.3
 {¶ 3} In the trial court's written decision in this case, the court acknowledged that, in order to certify a class action, the requirements of Civ.R. 23 had to be satisfied. The court merely recited each of the rule's requirements and *Page 766 
stated, "The plaintiffs, identifying themselves as African Americans, have met each of the above requirements as well as all of Civ.R. 23(B) and therefore the litigation is certified as a class action suit."  On appeal, CCE argues that the trial court's failure to articulate its analysis of the Civ.R. 23 requirements constituted an abuse of discretion.
 {¶ 4} A trial court has broad discretion in determining whether a class action may be maintained, and its determination may not be disturbed on appeal absent an abuse of discretion.4 But the court's discretion is not unlimited. In Hamilton v. Ohio Savings Bank,5 the Ohio Supreme Court stated that a trial court must "carefully apply the class action requirements and conduct a rigorous analysis into whether the prerequisites of Civ.R. 23 have been satisfied."6
 {¶ 5} "While there is no explicit requirement in Civ.R. 23 that the trial court make formal findings to support its decision on a motion for class certification, there are compelling policy reasons for doing so. Aside from the obvious practical importance, articulation of the reasons for the decision tends to provide a firm basis upon which an appellate court can determine that the trial court exercised its discretion within the framework of Civ.R. 23, and discourages reversal on the ground that the appellate judges might have decided differently had they been the original decision makers. On the other hand, the failure to provide an articulated rationale greatly hampers an appellate inquiry into whether the relevant Civ.R. 23 factors were properly applied by the trial court and given appropriate weight, and such an unarticulated decision is less likely to convince the reviewing court that the ruling was consistent with the sound exercise of discretion. [Citations omitted]."7
 {¶ 6} In Hamilton, supra, the trial court had failed to articulate its rationale for denying certification. The Supreme Court stated, "It is exceedingly difficult to apply an abuse-of-discretion standard to Civ.R. 23 determinations where, as here, the trial court fails not only to articulate its rationale, but also fails to disclose which of the seven class action prerequisites it found to be lacking with respect to the various alleged claims for relief. Accordingly, we suggest that in determining the propriety of class certification under Civ.R. 23, trial courts make separate *Page 767 
written findings as to each of the seven class action requirements, and specify their reasoning as to each finding."8
 {¶ 7} This court has held that a trial court's findings with respect to the Civ.R. 23 class-action requirements, while conclusory, were sufficient for appellate review because Hamilton did not mandate accompanying findings of fact.9 In this case, however, the trial court made no findings — it simply recited the rule's requirements and indicated that the plaintiffs had satisfied them. On this record, we are unable to discern whether the court conducted any analysis of the rule's requirements before certifying the class.
 {¶ 8} Moreover, the trial court failed to distinguish between the three subsections of Civ.R. 23(B), but simply found that "all of Civ.R. 23(B)" had been satisfied. A rigorous analysis of subsection (B)(3) would have required a "far more demanding [inquiry] than the Civ.R. 23(A) commonality requirement and [would have focused] on the legal or factual questions that qualify each class member's cases as a genuine controversy."10 "[It] is not simply a matter of numbering the questions in the case, labeling them as common or diverse, and then counting them * * *. It involves a sophisticated and necessarily judgmental appraisal of the future course of litigation."11
 {¶ 9} In Baughman v. State Farm Mut. Auto. Ins. Co.,12 the court of appeals reversed the trial court's order granting class certification. On appeal, the Ohio Supreme Court reversed and held that the trial court had not abused its discretion in certifying the class. The court rejected the suggestion that a "rigorous analysis" test had come to replace the abuse-of-discretion standard in class-certification cases. The court further noted that, even if the court of appeals had applied the wrong standard of review, "the trial court's written decision provide[d] an articulated rationale sufficient to support an appellate inquiry into whether the relevant Civ.R. 23 factors were properly applied and given appropriate weight."
 {¶ 10} In Isaak v. Trumbull Savings and Loan Co.,13 the Eleventh Appellate District reversed the trial court's decision granting class certification because the appellate *Page 768 
court was unable to determine from the record and the judgment entry whether the trial court had "carefully and correctly applied the class action requirements and conducted a rigorous analysis to determine whether the prerequisites of Civ.R. 23 were satisfied."14
 {¶ 11} In this case, unlike in Baughman, supra, the trial court's decision provided no articulated rationale that would enable a meaningful appellate inquiry. This case is more similar to Isaak, supra, in that there is no indication in the record that the trial court applied the requirements of Civ.R. 23 when it granted class certification.  This is not "one of those rare cases" in which separate findings on the part of the trial court are unnecessary for this court's review.15
 {¶ 12} This case may or may not qualify as a class action. Based on the record furnished to us, we are unable to discern whether the trial court conducted a thorough analysis into whether the prerequisites of Civ.R. 23 had been satisfied before certifying the class. Because we cannot say that the court's decision was "consistent with the sound exercise of discretion,"16 we hold that the trial court erred by granting class certification.
 {¶ 13} Therefore, we sustain the first assignment of error and reverse the decision of the trial court granting class certification. Our holding renders moot CCE's second assignment of error. We remand this case to the trial court so that it may conduct a rigorous analysis of the requirements of Civ.R. 23 in its consideration of plaintiffs' motion for class certification.
Judgment reversed and cause remanded.
Sundermann, P.J., concurs.
Gorman, J., dissents.
1 The complaint's designation of the defendant-appellant as "Johnston Bottling Group, Inc." is incorrect.
2 Civ.R. 23; In re Consol. Mortg. Satisfaction Cases,97 Ohio St.3d 465, 467, 2002-Ohio-6720, 780 N.E.2d 556, citing Warner v.Waste Mgt. Inc. (1988), 36 Ohio St.3d 91, 96-98, 521 N.E.2d 1091.
3 Hinkston v. Sunstar Acceptance Corp., (Dec. 29, 2000), 1st Dist. Nos. C-990681 and C-990701, citing Schmidt v. Avco Corp. (1984),15 Ohio St.3d 310, 313, 473 N.E.2d 822.
4 See Marks v. C.P. Chem. Co., Inc. (1987), 31 Ohio St.3d 200,509 N.E.2d 1249, syllabus.
5 82 Ohio St.3d 67, 1998-Ohio-365, 694 N.E.2d 442.
6 Id. at 70, 1998-Ohio-365, 694 N.E.2d 442.
7 Id. at 70-71, 1998-Ohio-365, 694 N.E.2d 442.
8 Id.
9 Begala v. PNC Bank, Ohio, Natl. Assn. (2001), 142 Ohio App.3d 556,756 N.E.2d 215.
10 Hoang v. E*Trade Group, Inc., 151 Ohio App.3d 363, 368,2003-Ohio-301, 784 N.E.2d 151.
11 Barber v. Meister Protection Services, 8th Dist. No. 81553, 2003-Ohio-1520.
12 88 Ohio St.3d 480, 2000-Ohio-397, 727 N.E.2d 1265.
13 (Aug. 4, 2000), 11th Dist. No. 99-T-0077.
14 Id.
15 See Bardes v. Todd (2000), 139 Ohio App.3d 938, 943,746 N.E.2d 229.
16 Hamilton, supra, at 71, 1998-Ohio-365, 694 N.E.2d 442.